Citation Nr: 1033680	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO. 04-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
including as secondary to the service-connected postoperative 
residuals of a right knee injury.

2. Entitlement to service connection for a left knee disorder, 
including as secondary to the service-connected postoperative 
residuals of a right knee injury.

3. Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a right knee injury.

4. Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1986 through 
December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to service connection for a low back 
disorder, including as secondary to the service-connected 
postoperative residuals of a right knee injury, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is competent medical evidence both for and against 
establishing that the Veteran's left knee osteoarthritis is a 
result of the service connected right knee disability.

2. The evidence of record does not show, at any time, that the 
Veteran's right knee disability is manifested by ankylosis, 
severe instability, flexion limited to 15 degrees, extension 
limited to 20 degrees, or malunion of the tibia and fibula with 
marked knee or ankle disability.

3. The Veteran's right knee disabilities are not manifested by 
incapacitating exacerbations.


CONCLUSIONS OF LAW

1. The Veteran's left knee osteoarthritis is as likely as not 
proximately due to the service connected right knee disability. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.310 (2009).

2. The criteria for an initial rating in excess of 20 percent for 
postoperative residuals of a right knee injury are not met. 38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, DC 5010-5258 (2009).

3. The criteria for an initial rating in excess of 10 percent for 
degenerative joint disease, right knee, are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 
38 C.F.R. § 4.71a, DC 5010-5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking to establish service connection for a left 
knee disorder, which he contends was caused by his service-
connected right knee disability. Generally, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999). Under 38 C.F.R. § 3.310(a), service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.

There is no question that the Veteran has a left knee disability. 
An August 2007 MRI report confirmed a tear of the body of the 
medial meniscus on the left side. Also, a VA examiner in June 
2007 reported a diagnosis of left knee osteoarthritis. Thus, the 
question of whether there is a current disability is not at 
issue. The question is whether the Veteran's current left knee 
disability is causally connected to his active service or to his 
service-connected right knee disability.

A July 2004 outpatient record shows that the Veteran was seen for 
his annual VA physical. He reported his history of a right knee 
injury some years prior and also noted that now both knees 
intermittently lock and buckle. By March 2005, VA ordered a 
"long, double-hinged brace for the left knee." X-rays at that 
time found osteoarthritis in both knees.

In March 2007, the Veteran's private family practitioner 
submitted a report stating that she reviewed the Veteran's 
service treatment records and current treatment records and was 
of the opinion that "it is more likely than not that the 
Veteran's left knee problems...are directly related to his service-
connected right knee injury, postoperative."

In June 2007, the Veteran was afforded a VA examination. The 
examiner noted that the Veteran's left knee medial meniscal tear 
and articular cartilage lesion identified by MRI was relative to 
an injury, and is "not the sort of thing that would occur 
because you have arthritis in the opposite knee." Thus, the 
examiner opined that it was less likely than not that the 
Veteran's left knee disability is etiologically related to or 
aggravated by his right knee. The examiner, however, gave no 
opinion as to the etiology of the osteoarthritis of the left 
knee.

In August 2007, the Veteran had an orthopedic surgery history and 
physical. In that report, the examining physician clearly noted 
that the Veteran had "an extended course of left knee pain 
realized after favoring the right knee for many years."

In October 2007, the Veteran's VA treating physicians noted 
clearly in their report that the Veteran has "bilateral knee 
pain due to injuries in the service." His bilateral knee 
arthralgia is reported to affect his gait. 

While the Board recognizes the VA examiner's opinion that the 
Veteran's meniscal tear was not related to the service connected 
right knee disability, it must also recognize that several 
physicians have noted a causal connection between the left knee 
osteoarthritis and the service connected right knee. The 
outpatient records show several discussions relating the left 
knee to the service-connected right knee, and the Veteran's 
private physician opined that the two disabilities are causally 
connected. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In this case, because 
there is competent medical evidence to support the Veteran's 
claim and also evidence that is not in favor of the claim, the 
Board finds that the evidence is in equipoise. Service connection 
is, therefore, warranted, because it is as likely as not that the 
Veteran's left knee osteoarthritis is proximately due to his 
service-connected right knee disability.

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with in regard to the left knee 
claim is not warranted. To the extent necessary, VA has fulfilled 
its duties to notify and to assist the Veteran in the development 
of his claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002). In light of the determinations reached in 
this case, no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).




Initial Ratings - Right Knee

The Veteran is seeking an initial rating in excess of those 
currently assigned for his right knee disabilities. Service 
connection for postoperative residuals of a right knee injury was 
granted by way of the August 2003 rating decision, which awarded 
a 10 percent evaluation. The Veteran filed a timely notice of 
disagreement with the rating assigned. A temporary 100 percent 
rating was warranted from February 27, 2003, to August 31, 2003, 
for a period of convalescence. The 10 percent rating was 
reinstated effective September 1, 2003. In an October 2004 rating 
decision, VA increased the knee rating to 20 percent, effective 
October 29, 2002. In May 2008, the Veteran was granted a separate 
10 percent rating for degenerative joint disease of the right 
knee, effective April 2, 2004. Thus, the question at hand is 
whether an initial rating in excess of 20 percent is warranted 
for postoperative residuals of a right knee injury, and whether 
an initial rating in excess of 10 percent is warranted for 
degenerative joint disease of the right knee.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be considered 
in the appeal of an initial rating is not limited to that 
reflecting the then current severity of the disorder. Fenderson 
v. West, 12 Vet. App. 119 (1999). A disability must be considered 
in the context of the whole recorded history. Consistent with the 
facts found, the ratings may be higher or lower for different 
segments of the time, i.e., the ratings may be "staged." Id.

Postoperative Residuals

The Veteran's postoperative residuals of a right knee injury are 
presently rated as 20 percent disabling. The October 2004 rating 
decision, which awards the 20 percent rating, notes that the 
increase was due to evidence of locking pain, atrophy of the 
muscles which caused additional loss of function of the knee 
because of pain, lack of endurance, fatigue, weakness and 
incoordination. The rating decision shows that the rating is 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5010-5259. However, the Board notes that the maximum rating for 
symptomatic removal  of the semilunar cartilage under DC 5259 is 
10 percent. The rating criteria allow for a 20 percent rating for 
locking pain associated with that cartilage under DC 5258. Thus, 
the Board shall assume the RO intended on DC 5010-5258 to be the 
appropriate assignment of a diagnostic code.

The currently assigned 20 percent rating is the maximum allowable 
under DC 5258. For an increase to 30 percent under any of the 
applicable rating criteria for the knee, the evidence must show 
ankylosis (DC 5256), severe recurrent subluxation or lateral 
instability (DC 5257), flexion limited to 15 degrees (DC 5260), 
extension limited to 20 degrees (DC 5261), or malunion of the 
tibia and fibula with marked knee or ankle disability (DC 5262). 
38 C.F.R. § 4.71a. A rating assigned under DC 5010 is discussed 
separately, below.

The evidence shows that the Veteran was initially injured in May 
2002 while playing soccer. X-ray revealed a tear of the posterior 
horn of the medial meniscus. A September 2002 follow up shows 
that his range of motion was measured between 5 and 130 degrees. 
Later that month, he underwent diagnostic arthroscopy and 
debridement procedures to remove the loose body in the knee. 
Outpatient records from VA and private physicians show that he 
continued treatment and therapy for his right knee after the 
surgery.

In April 2004, the Veteran was afforded a VA examination. 
Symptoms at that time were reported as pain, stiffness and 
discomfort, constantly, but with no incapacitation. Range of 
motion was measured as flexion of 130 degrees and extension of 0 
degrees. Degenerative arthritic changes were noted by x-ray at 
that time. There was no indication of ankylosis, severe 
instability, flexion limited to 15 degrees, extension limited to 
20 degrees, or malunion of the tibia and fibula with marked knee 
or ankle disability.

A July 2004 outpatient treatment note shows that the Veteran 
complained of pain with intermittent locking and buckling, 
soreness, aches, all of which worsened with activity. A March 
2005 note suggests recent exacerbations and includes x-ray 
findings confirming osteoarthritis, bilaterally.

The Veteran's next, and most recent, VA examination was in June 
2007. He continued to report daily aching pain at that time. The 
examiner made note that the Veteran used a brace and cane for 
support. Physical examination revealed that the Veteran's knee is 
"slight varus" and that he has been "bow legged since 
adolescence." While crepitus was noted, the Veteran's ligaments 
were stable on examination. Extension was noted as to 0 degrees 
with no pain on motion, and flexion was to 110 degrees with pain 
throughout motion. Repetition caused pain, but no fatigue, 
weakness, lack of endurance or incoordination. The examiner noted 
that there was no additional limitation due to the pain.

Several friends and coworkers submitted statements in support of 
the Veteran's claim. They consistently note the Veteran's 
continued struggle with pain and locking.

Outpatient records through to the present show that the Veteran 
continues to experience pain in his right knee. See April 2010 VA 
outpatient treatment record. At no time, however, does the 
evidence show that the Veteran's right knee disability is 
manifested by ankylosis, severe instability, flexion limited to 
15 degrees, extension limited to 20 degrees, or malunion of the 
tibia and fibula with marked knee or ankle disability. The Board 
finds that the evidence does not support the assignment of a 
rating in excess of 20 percent for the service-connected right 
knee disability under Diagnostic Codes 5010-5258. The Veteran is 
in receipt of the maximum allowable rating of 20 percent under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, and the evidence does not show that a higher rating is 
warranted for any other Diagnostic Code particular to the knee. 
The Veteran's appeal must be denied.

Degenerative Joint Disease

DC 5010, for arthritis due to trauma, instructs the rater to 
evaluate the disability under DC 5003 as degenerative arthritis. 
And, under DC 5003, the disability in turn is to be evaluated 
based upon the extent it causes limitation of motion of the 
affected part, which, here, is the knee, so determined by DCs 
5260 for flexion and 5261 for extension. According to DC 5003, 
when limitation of motion is noncompensable (i.e., 0-percent 
disabling) under these other DCs, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. In the absence of limitation of motion, a 10 
percent rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups. A higher 20 percent rating is warranted where there is x-
ray evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations. 20 percent is the highest available rating under 
DC 5003.

In this case, the Veteran is already receiving a 20 percent 
rating for his separate functional limitations of the knee, and 
the evidence, discussed above, does not show that a separate 
compensable rating is warranted based upon limitation of motion. 
Thus, the avenue for a higher rating than 10 percent for his 
degenerative arthritis is to show is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations. The 
Veteran's left knee disability is discussed above, however, at no 
time throughout the course of this appeal is there a showing that 
the Veteran's knee disability or disabilities are manifested by 
incapacitating exacerbations. Thus, a 20 percent rating under DC 
5003 is not warranted in this case.

The Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements. See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis. VAOPGCPREC 
9-98. In this case, the VA examiners specifically noted the 
Veteran's pain on motion of the right knee, but no additional 
functional loss was reported in any of the VA examination 
reports. The current ratings compensate the Veteran's pain. There 
is no evidence showing that an increase is warranted under either 
the applicable rating criteria or under DeLuca.

Because there is no evidence to support the Veteran's claims, the 
preponderance of the evidence is in fact against his claims, and, 
therefore, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Furthermore, there is no evidence that the service-connected 
right knee disability, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus warrant 
an extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1). Although the Veteran has undergone numerous 
examinations to measure the severity of his disability, there is 
no showing he has required frequent hospitalizations for 
treatment. Nor is there any showing that the right knee 
disability has resulted in marked interference with employment. 
Based on these considerations, the Board finds that the RO did 
not err in failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial determination. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b)(1). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, letters to the Veteran dated in November 2002, December 
2004, February 2005, March 2006, April 2008, November 2008, and 
December 2009, satisfied VA's duty to notify the Veteran 
including notice required as to establishing service connection 
on a secondary basis and notice required  under Dingess.

With regard to the issues of entitlement to increased initial 
ratings for the right knee, the notice requirement does not 
apply. In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required, 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. Also, Fenderson v. West, 12 Vet. App. 
119, 126 (1999) held that a claim for an initial disability 
rating is distinct from a claim for increased rating, so the 
notice requirements for an increased rating claim are not 
applicable to the right knee claims. Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify with regard to 
entitlement to a compensable initial rating for the right knee 
disabilities has been satisfied.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service 


treatment records, private and VA treatment records, and two VA 
examination reports have been associated with the claims folder. 
The most recent VA examiner clarified that there was no 
additional examination in July 2007, so the Board is confident 
that all relevant evidence is presently of record. The Veteran 
was also afforded an RO and a Travel Board hearing, and both 
transcripts are of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the Veteran. A remand 
for further development of these claims would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to service connection for a left knee disorder, 
including as secondary to the service-connected postoperative 
residuals of a right knee injury, is granted.

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a right knee injury is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, right knee is denied.


REMAND

The Veteran is seeking service connection for a low back 
disorder. His claim centers around the notion that his low back 
disorder is causally connected to his service connected knee 
disability. Generally, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and 


evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999). Under 38 
C.F.R. § 3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

The evidence shows that the Veteran initially began to have pain 
in his lower back in October 2004. See outpatient records from VA 
Medical Center in Atlanta. By December 2007, the Veteran was 
treating for a back disability regularly and an outpatient note 
shows that the "bilateral knee arthralgia are affecting his 
gait, which has a big impact on his back, too."

Also, in March 2007, the Veteran's private family practitioner 
submitted a report stating that she reviewed the Veteran's 
service treatment records and current treatment records and was 
of the opinion that "it is more likely than not that the 
Veteran's left knee problems and lower back condition are 
directly related to his service-connected right knee injury, 
postoperative."

These notes were not mentioned in the June 2007 VA examiner's 
report. The examiner stated that the Veteran had a disk 
herniation, which "is caused by discrete injury." The examiner 
went on to opine that there was no causal connection between the 
back and the right knee, but made no mention of an altered gait. 
Also, the examiner noted that the right knee was initially 
injured during a fall while playing ball in service, but failed 
to opine as to whether the back may have been injured at that 
time as well. Thus, the June 2007 examination report is 
inadequate for the Board's purposes in deciding this claim. A 
remand is necessary so that an addendum may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the June 2007 VA 
examination report, in particular the portion 
which analyzes the Veteran's back claim. The 
examiner should review the treatment records 
in full, including those noting an altered 
gait, which may have affected the Veteran's 
back, as well as the private treatment report 
providing a positive nexus opinion, and the 
service treatment records.

The examiner should answer the following 
question: Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's lower back disability was caused by 
his service-connected right knee disability, 
including due to compensating for pain in the  
knees, altered gait, and/or abnormal weight 
bearing?  

If the answer is "less likely than not," 
then the examiner should answer the following 
question: Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's lower back disability was incurred 
in service, including at the time of the fall 
that caused his service-connected right knee 
disability?  

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


